NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                              FEB 23 2011

                                                                           MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

SANTOKH SINGH,                                   No. 07-71602

              Petitioner,                        Agency No. A079-589-562

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 17, 2011**
                              San Francisco, California

Before: NOONAN, O’SCANNLAIN, and TROTT, Circuit Judges.


       Santokh Singh, a native of India, petitions for review of a decision of the

Board of Immigration Appeals (the BIA) denying his petition for asylum,

withholding of deportation, and relief under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(CAT). He raises a variety of issues that we need not address because even were

we disposed to decide any one of them in his favor, his petition faces two critical

obstacles. First, we lack jurisdiction to review Singh’s asylum claim, as the BIA

determined Singh’s application to be untimely based upon the Immigration Judge’s

finding that Singh had failed to establish his date of entry into the United States.

See 8 U.S.C. § 1158(a)(3); Ramadan v. Gonzales, 479 F.3d 646, 654 (9th Cir.

2007). Singh’s petition does not raise a question of law regarding this finding.

Second, as to Singh’s remaining claims, the change in country conditions rebutted

any presumption of future persecution. The 1997 addendum to the State

Department’s Country Report stated that there is “no evidence” that Sikhs face

persecution or even harassment and no basis for believing that support for Akali

Dal would lead to persecution. We have sometimes required what we have termed

“individualized” rebuttal of a presumption of persecution, but we also have relied

on “generalized materials.” Sowe v. Mukasey, 538 F.3d 1281, 1285-86 (9th Cir.

2008). In this case largely public facts show Sikhs enjoying liberty in India. India

is a country whose prime minister since 2004 has been a Sikh. The Immigration

Judge analyzed how country conditions would affect Singh.

      The petitioner provided no evidence challenging these conclusions.




                                           2
     Accordingly, Singh’s asylum claim is dismissed and his withholding of

removal and CAT claims are DENIED.




                                      3